                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

VINCENT P. CLINE,

              Plaintiff,                       Case No. 4:16-cv-14332
                                               District Judge Linda V. Parker
v.                                             Magistrate Judge Anthony P. Patti

DERAMUS FRANCE,

           Defendant.
_________________________/


 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
   MOTION TO COMPEL DISCOVERY (ECF No. 44), EXTENDING
  DISCOVERY DEADLINES, AND RESCHEDULING SETTLEMENT
                     CONFERENCE

      This matter came before the Court for consideration of Plaintiff’s motion to

compel discovery (ECF No. 44), Defendant’s response in opposition (ECF No. 49),

Plaintiff’s reply (ECF No. 50), and the parties’ joint list of unresolved issues (ECF

No. 52). Judge Parker referred this motion to me for a hearing and determination.

(ECF No. 45.) As a result of the COVID-19 pandemic and Michigan Governor

Whitmer’s order to shelter in place, a telephonic hearing was held on March 31,

2020, at which counsel appeared by telephone and the Court entertained oral

argument regarding Plaintiff’s motion.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by
reference as though fully restated herein, Plaintiff’s motion to compel (ECF No.

44) is GRANTED IN PART and DENIED IN PART as follows:

    The parties agreed to stipulations both on the record and in their joint
     list of unresolved issues (ECF No. 52), covering many topics, inter
     alia, Defendant’s prior arrest and misconduct records, if any.
     Although the Court declines to list those specific stipulations in this
     Order, they are now contained in the record and are subject to Court
     enforcement.

    Defendant must produce, in electronic format, those materials
     requested by Plaintiff that Defendant is ready and willing to produce,
     as listed within the statement of facts contained in his brief in
     response (ECF No. 49, PageID.315) to Plaintiff’s motion to compel
     (ECF No. 44). Plaintiff shall bear the $69 cost of production, as
     calculated by Defendant, but may seek reimbursement of those costs
     from the pro bono fund.

    Defendant need not produce Plaintiff’s medical records in light of
     defense counsel’s representation to the Court on the record that
     Defendant does not possess nor have access to the records. See Fed.
     R. Civ. P. 26(b)(1) (“[p]arties may obtain discovery regarding any
     nonprivileged matter that is relevant to any party’s claim or defense
     and proportional to the needs of the case, considering . . . the parties’
     relative access to relevant information”). Plaintiff may, however, seek
     to obtain his medical records from other sources by completing and
     submitting the appropriate release forms, by subpoena, if necessary.

    Defense counsel represented, on the record, that Defendant has and
     agrees to produce two videos of the incident at issue. Defendant must
     produce those videos by Wednesday, April 1, 2020.

    In light of defense counsel’s representations on the record, Defendant
     must also produce any and all photographs from the incident report or
     OTIS which are still available. Those photographs maintained in
     color must be produced in color.


                                         2
      Unless otherwise provided by this Order, Defendant must PRODUCE all of

the above-referenced items, whether ordered by the Court or stipulated to by the

parties, on or before Tuesday, April 14, 2020. Additionally, the Court will

EXTEND the current discovery deadline to Monday, June 1, 2020, for the limited

purposes of allowing Plaintiff to review the discovery materials produced by

Defendant, take Defendant’s deposition, and submit non-party subpoenas in an

effort to obtain medical records and/or transcripts only. Finally, the Court will

ADJOURN and RESCHDULE the upcoming settlement conference to Monday,

June 8, 2020, at 2:00 p.m., as reflected in the updated notice the Court just issued.

      No costs are awarded, neither side having prevailed in full.

   IT IS SO ORDERED.

Dated: March 31, 2020                  ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
